 WESTMORELAND KITCHEN, INC.153Westmoreland Kitchen,Inc.andVictoriaBobnarErrett.Case 6-CA-67 10February 21, 1974employees that Cunningham would closethe plant ifthey persistedin asserting themselves through theirgrievancecommittee."SeeN.L R.B.v.GisselPackingCo, Inc.,395 U.S. 575, 618-620 (1969).DECISION AND ORDERBY CHAIRMAN MII LER AND MEMBIzRSFANNING AND PI:NELI0On October 30, 1973, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions as modified herein.We disagree with the Administrative Law Judge'sfinding that Respondent's President Cunninghamdid not violate the Act at the March 26 noon meetingwith employees when, in response to employeeRuffner's complaint about Respondent's incentiveplan, Cunningham retorted that "if he did not likethe incentive plan, he could find a job elsewhere." Inour view, Cunningham's statement constituted animplied threat of discharge and violated Section8(a)(1).2Robert D. Loggins, Ronnv M. Loggins andRandy Parker d/h/a Loggins Meat Co.,199 NLRB291, atsection 111 B2 of the ALJD.We further find, contrary to the AdministrativeLaw Judge, that Cunningham violated Section8(a)(1) atmeetingsonMarch 28 with both thegrievance committee and the employees when he said"if you want to run the plant, I'll just pack up andleave, you can have everything. T don't have to takethis."The Administrative Law Judge does notspecify the rationale on which he relies, but in ourview none of his reasoning concerning other eventson that date can be applicable. We find that thesestatementsunlawfully imparted a veiled threat to theiThe Respondent excepted to the Administrative Law Judge's findingthat Respondentviolated See 8(a)(1) of the Act by promisinga benefit to itsemployees in the form of a steak and beer party to deter them fromexercising their right to engage in protected activity.Since we have decidedtoaffirm theAdministrative Law Judge's findings that Respondentinterfered with and restrainedthe employeesin the exercise of their rightsguaranteed in Sec 7 of the Act in violation of Sec 8(a)(i) by threats,surveillance,and the impression of surveillance of their protected activities,we find it unnecessary tc pass on the Respondent's offer of a beer and steakparty inasmuch as such a finding would he cumulative and would not affectthe remedy which we have provided herein.2Chairman Miller would affirm the Administrative Law Judge's findingthat this remark did not constitute an unlawful threat of reprisal.The recordORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Westmoreland Kitchen, Inc.. Hempfield Township,Pennsylvania, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discharging,orotherwisediscriminatingagainst, employees in regard to hire or tenure ofemployment, or any term or condition of employ-ment, because of their committee or union orprotected concerted activities.(b)Threatening employees with discharge andother reprisals because of their committee or unionor protected concerted activities.(c)Threatening employees with plant closure andother reprisals because of their committee or unionor protected concerted activities.(d) Engaging in surveillance of employees' commit-tee or union or protected concerted activities.(e)Creating the impression of surveillance ofemployees' committee or union or protected concert-ed activities.(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act except tothe extent that such rights may he affected by lawfulagreements in accordance with Section 8(a)(3) of theAct.2.Take the following affirmative action which itisfound will effectuate the policies of the Act:(a)Offer to Victoria Bobnar Errett immediate andfull reinstatement to her former position or, if suchposition no longer exists, to a substantially equiva-lent position, without prejudice to her seniority, orother rights previously enjoyed, and make her wholeforany loss of pay suffered by reason of thediscrimination against her in the manner set forth inshows thatCunningham made this statement as partof a discussion aboutthe incentive plan with Ruffner at the employee grievance meeting. In thecourse ofthis discussion,Ruffner expressed the belief that higher wagesshould he substitutedfor the incentive plan Cunninghaminsistedthat hewouldnot change the incentive plan Inasmuch as Cunningham c statementwas made in the context of a discussion of Respondent's wage structure, theChairman would not find thatthis remarkimplied a threat of dischargeChairmanMiller would not characterize these comments as threats byRespondent to close itsfacilityIn his view, these statements represented apermissibleexpressionofCunningham'sfrustration in give-and-takenegotiationson employeedemandsMike Velrc, Sr, Mike Velvc, Jr.. RossVelvs,Rose Scarelli and Zoera Halgis, Copartner,d/b/aR c&M ElectricSupplyCo. 200 N LRB No 59209 NLRB No. 34 154DECISIONS OF NATIONALLABOR RELATIONS BOARDthe section of the Administrative Law Judge'sDecision entitledThe Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)PostatRespondent's plant atHempfieldTownship.WestmorelandCounty,Pennsylvania,copies of the attached notice marked "Appendix.'"'Copies of said notice, on forms provided by theRegionalDirector for Region 6, after being dulysignedby Respondent's representative, shall beposted by it immediately upon receipt thereof, andbemaintained by Respondent for 60 consecutivedays thereafter, in conspicuous places. including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the allegations ofunlawful conduct not specifically found to beviolative herein be dismissed.IIn the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading"Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to .1Judgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which bothsideshad the opportunityto presenttheir evidence, it has been found that weviolated the National LaborRelationsAct and wehave been ordered to post this notice and to keep ourword about what we say in this notice.WE WILL offer to Victoria Bobnar Errettimmediateand full reinstatement to her formerposition or, if such position no longer exists, to asubstantially equivalent position, without preju-dice to her seniority or other rights previouslyenjoyed, and make her whole for any loss of paysuffered by reason of the discrimination againsther.WE WILL NOT discharge or otherwise discrimi-nate against employees in regard to hire or tenureof employment, or any term or condition ofemployment, because of their committee or unionor protected concerted activities.WF WILL NOt engage in surveillance of ouremployees' committee or union or protectedconcerted activities.WE WILL NOT create the impression of surveil-lance of our employees' committee or union orprotected concerted activities.WE WILL NOT threaten employees with dis-charge or other reprisals because of their commit-tee or union or protected concerted activities.WE WILL Nor threaten employees with closureof our plant or other reprisals because of theircommittee or union or protected concertedactivities._WF WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed in Section 7 of theNational Labor Relations Act except to the extentthat such rights may be affected by lawfulagreements in accordance with Section 8(a)(3) ofthe Act.All our employees are free to become or remain, orrefrain from becoming or remaining, members of anylabor organization, except to the extent that suchrightsmay be affected by a lawful agreement inaccordance with Section 8(a)(3) of the Act.WESTMORELANDKITCHEN, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not healtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 FederalBuilding,1000 LibertyAvenue, Pittsburgh, Pennsylvania15222,Telephone412-644-2977.DECISIONSTACEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: Thisproceeding,under Section 10(b) of the National LaborRelations Act, as amended,was tried pursuant to duenotice on August 21 and 23, 1973, at Pittsburgh,Pennsyl-vania.The charge was filed on May 8, 1973.The complaint in WESTMORELAND KITCHEN, INC.this matter was issued on June22, 1973.The issues concern(1) whether Respondent discriminatorily discharged Victo-ria Bobnar Errett in violation of Section 8(a)(3) and (1) ofthe Act,and (2)whether Respondent engaged in acts ofinterference,restraint,and coercion(interrogation,promis-es of benefits,threats,and creation of impression ofsurveillance) in violation of Section 8(a)(1) of the Act.All parties were afforded full opportunity to participatein the proceeding.Briefs have been filed by the GeneralCounsel and Respondent and have been considered.Upon the entire record in the case and from myobservation of witnesses,Ihereby make the following:FINDINGS OF FACT1.TILEBUSINESS Or THE hMPLOYERThe facts herein are based upon the pleadings andadmissions therein.Westmoreland Kitchen, Inc., the Respondent, a Pennsyl-vania corporation with its principal place of business inHempfield Township, Westmoreland County, Pennsylvani-a, is engaged in the manufacture and nonretail sale ofcabinets.Within the 12-month period immediately preced-ing the issuance of this complaint, the Respondentpurchased and received goods and materials valued inexcess of $50,000 directly from outside the CommonwealthofPennsylvaniaforuse at its facilities within theCommonwealth of Pennsylvania. During this same period,Respondent shipped goods valued in excess of $50,000from its Pennsylvania facilities directly to points outsidethe Commonwealth of Pennsylvania.As conceded by Respondent and based upon theforegoing, it is concluded and found that the Respondentis,and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVLDIThe Grievance Committee (Westmoreland Kitchen. Inc.)isand has been at all times material herein a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Preliminary Issues, Supervisory StatusThe GeneralCounselalleged and contends and thisproceeding reveals that at all times material herein, thefollowingnamed persons occupied the positions setopposite their respective names and were agents ofRespondent.acting on its behalf,and were supervisorswithin the meaning of Section2(11) of the Act.Charles P. CunninghamPresidentBruce A.ReinshagenForemanHarry CrosbyGeneral ForemaniThe facts are established by the pleadings.2The Rupp Forge Coinpani,201 NLRB 347,GAC Properties, Inc,205NLRB No 1553The facts are based upon a composite of the credited aspects of the155The Respondent admits the supervisory status of theabove-named individuals but denies the agency status ofthe said individuals. As supervisors, such persons wereagents for the type of conduct engaged in or contended tohave been engaged in this proceeding. Accordingly, it isfound that the General Counsel has established the abovereferred to allegations?B.The Facts3As of the time of the trial in this matter, it may be saidthatWestmoreland Kitchen, Inc., was a relatively newemploying enterprise. Thus, Westmoreland Kitchen, Inc.,had commenced production operations in the fall of 1972.Thereafter, it had encountered some problems with respectto its financial ability to meet all of its obligations withrespect to salaries and to some equipment.Victoria Bobnar Errett, the alleged discriminatee, wasinitially employed by the Respondent in November 1972and worked thereafter for the Respondent until she wasdischargedonApril3,1973.During her tenure ofemployment the following may be noted. Errett receivedan oral reprimand and a written reprimand in connectionwith two occasions of lateness in the November-December1972period.The written reprimand was issued onDecember 7, 1972. Errett was a good employee, wasconsidered a good employee, and in addition to her dutiesas a sander was made an expediter a period of time beforeher discharge. Errett had been or was being considered forpromotion to a supervisory position.1.Events of March 24 and 25On Friday, March 24, 1973, foreman Harry Crosbyspoke to employee Rudy Roscoe about the formation of agrievance committee.What occurred is revealed by thefollowing credited excerpts from Crosby's testimony.A.Well, I heard that the men were dissatisfied,that they were going to walk out, and I was sittingeating with Roscoe at dinner time, and I suggested tothe walkouters that it was no good for the company noremployees.Why didn't they try to get a committee andgo in the office and talk to Mr. Cunningham.Later, on March 24, 1973,-Errett spoke with her foreman,HarryCrosby, about the formation of a grievancecommittee.What occurred is revealed by the followingcredited excerpts from Errett's testimony.THE WITNESS: He spoke to me, Saturday,concerning a grievance committee to handle employ-ees' dissatisfaction with the working conditions and Itold him that I was interested in starting the committeeand-and he also-I told him that I would draw up apetition and he told me that Rudy Roscoe was alsointerested in being on the committee. And I told himthat I would draw the petition and bring it to work onMonday and have the employeessign it.testimony of Errett.Miller,Reinshagen.Casagrande. DePalma, Cope,Cunningham.Crosby,Roscoe, Paskan, and Birt,the exhibits, stipulations.pleadings,and statements of counsel narrowing the issues in thisproceeding 156DECISIONSOF NATIONALLABOR RELATIONS BOARDLater that day, Errett spoke to employee Rudy Roscoeabout the petition that she was going to draw up. Erretttold Roscoe that she would draw up the petition and bringittowork on Monday. Roscoe agreed to help getemployees to sign the petition on Monday. Thereafter, onMarch 25, 1973, Errett prepared a petition designed tohave employees signify by their signatures that they weredesignating Errett and Roscoe as their representatives fortaking grievances to management.2.Events of March 26, 1973On the morning of March 26, 1973, Errett and Roscoesecured employee signatures to the petition that Errett hadprepared for the establishment of a grievance committee.4Apparently, around the same time, Errett spoke to foremanCrosby about the grievance petition. Foreman Crosby toldErrett in effect that she should not get caught gettingsignatures on the petition during working hoursConclusion as to ThreatConsidering all of the foregoing, I conclude and find thatthe Respondent, by foreman Crosby, on March 26, 1973,threatened Errett with reprisals if she engaged in gettingsignatures for the petition (for a grievance committee)during working hours. The facts reveal that the Respon-dent did not have a written rule concerning solicitation andwas not concerned about employees' talking to each other.Thus, President Cunningham. on April 2, 1973, observedErrett talking to employees during her working hours,ascertained that Errett was not talking about the commit-tee and took no action thereto. Further, Crosby's remarkswere ambiguous. The remarks did not reveal whether hewas referring to the Company's working hours or to theemployee's working hours. Under such circumstances,Errett's right to engage in organizational activities on herown time was interfered with. Accordingly, it is concludedand found that Respondent has violated Section 8(a)(1) ofthe Act by such conduct .6On the morning of March 26, 1973, Errett and Roscoetold foreman Crosby in effect that they had organized agrievance committee and wanted him to arrange a meetingbetween them (Errett and Roscoe) and President Cunning-ham. Foreman Crosby went to see President Cunninghamand related the foregoing information. President Cunning-ham showed annoyance and asked foreman Crosby if hewas the "instigator". Foreman Crosby told PresidentCunningham that all he was trying to do was hold thepeace, that if he (Cunningham) did not want a meeting. hecould tell them (Errett and Roscoe) "no," that he (Crosby)didn't care. President Cunningham thereupon did not sayanything.merely looked at foreman Crosby, turnedaround, and walked into his office.Later that morning, Errett and Roscoe were called intoPresidentCunningham's office. President Cunningham41 here is some dispute as to whether some of the employees who signedthe petition were working or were on nonwoik time when they signed thepetition It is unnece-sary to make a precise determination as to this disputesince a determination either way would not affect the decision hereinsConsidering the logical consistency of the facts and the direct andcross-examination of witnesses Crosby Crrett, and Miller I credit C roshy'sversion of the facts to this point Erreti's and Miller's testimony was to thecommenced the discussion by asking Errett and Roscoe totell him what was going on in the plant. Roscoe did most ofthe talking for himself and Errett. In effect, Roscoe andErrett told President Cunningham that the employeeswished to have a grievance committee with which to havesome representation in the administration, to get betterworking conditions, and to handle employee grievances.Errett and Roscoe told President Cunningham that thecommittee idea was a new idea and that Errett and Roscoewere the committee. President Cunningham agreed torecognize the committee and suggested that the committeegetmembers from each department. President Cunning-ham and Errett and Roscoe agreed in effect that Errett andRoscoe would be called in together for the handling ofgrievances.Errett and Roscoe asked in effect if thecommittee could have a meeting at lunchtime. PresidentCunningham was agreeable to this and wanted to know ifhe could attend the lunch meeting. Roscoe told PresidentCunningham in effect that it would be a good idea if he(Cunningham) attended.The General Counsel and Respondent dispute whetherPresident Cunningham made reference to "union" in thisdiscussionand whether he stated in effect that theRespondent could not afford to be unionized. Thetestimony to this issue is limited. It is clear from the overallfacts that President Cunningham did make reference to theproblem of having a union at other meetings. It is alsoclear from the total testimony of witnesses that PresidentCunningham's reference to the problem of unions and thefact that the Respondent could not afford to operate undera union was in the context of an explanation that theRespondent could not afford to operate under conditionswherein the Union would cause certain designated employ-ees to have to be utilized in a certain manner. Erretttestified in a brief and conclusionary fashion to the effectthat President Cunningham, on the morning of March 26,1973, "mentioned" to her and Roscoe "about a union" and"that the plant couldn't afford to go unionized." Cunning-ham and Roscoe were not specifically questioned on thispoint.Roscoe's testimony as a whole was presented in ageneralizedmanner. Cunningham's testimony does notreveal a specific dental that the subject of unions wasdiscussed in this incident. If his overall testimony werepresented as his version of the facts, it may be said thatsuch presentation was in too loose a manner to reveal adenial that the subject of unions was discussed at this time.The complete testimony of all witnesses, as indicated,reveals that the substance of the statements by Cunning-ham about unions and that the Respondent could notoperatewith a union included an explanation of thereasons therefor. Considering all of the facts, I creditErrett's testimony to the effect that President Cunninghammentioned the fact of unionism and the fact thatRespondent could not afford to operate under a union. Ifind from the totality of her testimony and the logicalcomposite effect that Crosby warned Errett about getting caught with thepetition and about not getting signatures on working time I discredit suchtestimony to the extent that it differs from the facts found"Cf 4nierttan196 NLRB 248.CaterpillarTractorCo.113 NLRB 553.Miller Discount DeptStores. 198 NLRB No.40 WESTMORELAND KITCHEN, INCconsistencyofallthe facts and testimony of otherwitnesses that President Cunningham explained in effectthatRespondent could not operate under a union if theUnion required certain employees to be used in certainways.Contended ThreatThe General Counsel contends that the Respondent, byPresident Cunningham, on March 26, 1973, threatenedemployees with reprisals by statements to the effect thatthe Respondent could not afford a union. Considering allof the facts relating, to thisissue,Iam persuaded andconclude that the facts do not support the GeneralCounsel's contentions. President Cunningham's remarks tothe effect that Respondent could not afford to beunionized accompanied by an explanation that this wouldbe caused by the Union's requirement of utilization ofemployees in a certain way do not constitute a threat ofreprisalbut are merely an argument as to problems.Accordingly, it will be recommended that such allegationof conduct as being violative of Section 8(a)(1) of the Actbe dismissed.The Noon MeetingThe Respondent's employees were assembled for ameeting in the lunchroom at noon on March 26, 1973.Before President Cunningham arrived, Roscoe told theemployees of the purpose of the meeting, that Cunninghamwas to be there, and that they should bring up anygrievances or anything that they wished to.7 PresidentCunningham arrived and told the employees in effect thathe liked the idea of a committee, that he did not like theidea of calling it a "grievance" committee, that hesuggested that it be called a "labor relations committee."Cunningham told the employees in effect that the plantwas too small to he unionized, that the plant could notoperate with a union requiring certain employees to beutilized in certain ways. President Cunningham asked theemployees to speak up if they had any grievances Onlyone employee spoke up. This employee, Ed Ruffner,expressed dissatisfaction with the Respondent's incentiveplan. President Cunningham became annoyed and toldRuffner in effect that if he did not like the incentive plan,he could find a job elsewhere. A short time later PresidentCunningham left the meeting to allow the employees todiscussmatters themselves.About 15 minutes laterPresident Cunningham returned and dismissed the meet-ing.Contended InterrogationThe General Counsel contends that President Cunning-ham's request to the employees at the noon meeting toexpress their grievances constituted unlawful interrogationin violation of Section 8(a)(1) of the Act. I ain persuadedand conclude that Cunningham's request for employeeexpression of grievances, in the context of all the facts, didnot constitute unlawful interrogation in violation of157Section 8(a)(1) of the Act. Thus, Cunningham had beeninvited to the noon meeting, and employees were awarethatdiscussionsof grievances was a purpose of themeeting. In such context,it isclear that such conduct byCunningham did not interfere with, restrain, or coerceemployees in the exercise of their Section 7 rights.Contended ThreatsThe General Counsel contends in effect that PresidentCunningham's remarks about not being able to afford aunion constituted a threat of reprisal. For the same reasonsindicated previously, I conclude and find that the factsreveal that such remarks were made in the context of anexplanationofproblems concerning job assignments.Accordingly, I conclude and find that such conduct is notviolative of Section 8(a)(1) of the Act.The General Counsel contends that President Cunning-ham's remarks to Ruffner that if he did not like theincentive plan, he could find ajob elsewhere, constituted athreat of reprisal in violation of Section 8(a)(1) of the Act.Considering all of the facts, I do not find such remarks toconstitute a threat of reprisal. Accordingly, I conclude andfind that such conduct is not violative of Section 8(a)(1) ofthe Act.3.Events of March 26 and 27After the March 26, 1973, noon meeting, some of theemployees during the time period of March 26 and 27,1973, discussed their dissatisfaction with working condi-tions and with the way the noon meeting had gone, anddiscussed the idea of a walkout. Either on March 26 or onMarch 27, 1973, Errett spoke to her friend, foremanCrosby, and in effect asked Crosby for his opinion of theidea of a walkout. Crosby expressed his opinion of awalkout to Errett. Crosby told Errett in effect that it washis opinion that if the employees walked out, probably allwould he fired, that if they were going to have a walkout,they had better have enough people to walkout so as toslow production to the point that President Cunninghamwould have to negotiate with the employees, that if only afew walked out, President Cunningham could fire the oneswho walked out without really hurting the Company.Crosby also told Errett that she was moving too fast, thatshehad been recognized and that she should nownegotiate.Conclusion as to ThreatConsidering all of the foregoing, I conclude and find thattheRespondent, by foreman Crosby, on March 26 or 27,1973, threatened employees with reprisals if they engagedinawalkout. I have considered the facts that foremanCrosby was a friend of Errett's and that Errett initiated therequest for his opinion. Some factual situations may revealthat remarks from a friend are completely speculative andthat thus a threat does not occur even though the remarksmight otherwise appear threatening. A threat from a friend,however, may he and often time is more coercive than from a'1 he facts were presented loosely Considering such facts and the logicalconsistency of all of the facts, I find the facts as set out 158DECISIONSOF NATIONALLABOR RELATIONS BOARDperson who is not a friend. Opinions which include threatsof reprisals are violative of the Act and are not protectedwithin the purview of Section 8(c) of the Act. The remarksby foreman Crosby to Errett were remarks by a person in aposition to know what the Company's policy was andexceeded mere speculation.8 Considering all of the forego-ing, it is clear that the Respondent violated Section 8(a)(1)of the Act by foreman Crosby's threats as to what wouldoccur if there were a walkout by the employees.Errett called a meeting of employees at her home on thenightofMarch 27, 1973. At this meeting a list ofnegotiating-type demands concerning working conditionswas drawn up, and copies of the list were made.4.Events of March 28, 1973On the morning of March 28, 1973, Errett took copies ofthe list of negotiating demands to work. At the plant, Errettshowed the list to Rudy Roscoe .9 Roscoe read the list ofdemands. Roscoe then told Errett that he no longer wantedto be on the committee. Roscoe, at some point of timelater,went to President Cunningham and told Cunning-ham in effect that he was no longer on the committee andhad nothing to do with the committee.Sometime after showing the list of demands to Roscoe,Errett showed the list to foreman Crosby. Foreman Crosbyread the demands, told Errett that the committee was goingabout the matter too fast, and told Errett that she shouldnot get caught with the demands or hand them to PresidentCunningham because President Cunningham would fireher on the spot. toConclusion as to ThreatConsidering the foregoing, I conclude and find that theRespondent, by foreman Crosby, on March 28, 1973,threatened employees with reprisal if they engaged inunion protected concerted activity. Such conduct isviolative of Section 8(a)(1) of the Act. It is so concludedand found.Either shortly before or after showing the list of demandsto foreman Crosby, Errett designated employees JackieMiller and Ed Ruffner to serve on the "committee" inplace of Roscoe. After showing the list of demands toforeman Crosby, Errett left copies of the list on a table inthe lunchroom. Errett did not take the list of demands toPresident Cunningham.A short time later, President Cunningham was in thelunchroom, saw the list of demands, and remarked that heguessed that the list was meant for him. I'PresidentCunningham took a copy of the list ofdemands and went to Errett at her work station.12 Errettcredibly testified to the effect that Cunningham's tone ofvoice when he addressed her was hostile.13 What occurredBThe company employee complement was only around 36 employees.9Roscoe had not been present when the list of demands had been drawnup.10 I found Errett and Miller in their testimony on this point to appearcompletely frank and objective. Crosby's testimony was similar in effect,although less complete and different in that he testified that he referred to"trouble" and not to firing. I credit Errett's and Miller's testimony over thatof Crosbywhere it is in conflict.11Thiswould appear to be a reasonable observation under theisrevealed by the following credited excerpts from hertestimony.A.He came to me, at approximately 8:30 thatmorning, with a-he pulling a copy of the demands outof his pocket and saying to me, what is this all about.And I said that I would not discuss the list ofdemands with him unless he met with the rest of thecommittee. And he said, then, we'd better call thismeeting, and leaving the department with me, he says,"This is my whole life. You kids don't know whatyou're doing." I said, "Yes, this is our life, too."And then we called Jackie Miller and Ed Ruffnerand we had the meeting in Mr. Cunningham's office.Contended InterrogationThe General Counsel contends that Respondent, byCunningham, on March 28, 1973, unlawfully interrogatedErrett about the demands. Considering the facts, includingthe fact that Errett and Roscoe had identified themselvesto Cunningham as the two persons designated to act as acommittee, the fact that Roscoe had told Cunningham thathe was no longer involved with the committee, the wordingon the list of demands indicating that the demands weredirected to management and that negotiations had to be bynoon on March 28, 1973, I am persuaded and concludethat the remarks to Errett by Cunningham were merely anormal response and not unlawful interrogation. Accord-ingly, it will be recommended that allegations of conductviolative of Section 8(a)(1) in such regard be dismissed.The Cunningham-Committee MeetingSometime shortly after 8:30 a.m., the grievance commit-tee(Errett,Miller,and Ruffner) met with PresidentCunningham in his office. The committee and Cunning-ham discussed all of the demands. Cunningham and thecommittee essentially reached agreement on all of thedemands except those of wages and incentive pay.The meeting commenced with President Cunninghamtelling the committee in effect that he agreed with the ideaofa committee but preferred another name for thecommittee than that of "grievance committee," that hedesired the committee to have a broader function thangrievances.As regards the question of wages, Cunningham indicatedthat some of the wage requests were out of question, thatthey should pass the item and return later to the question.During the discussions the question of raises, union wages,and operation of the plant under a union came up.Cunningham told the committee that the Respondentcould not afford union wages and offered to show thecompany books in support of his claim. Cunningham alsocircumstances.12Since Roscoe, the only other committee member originally designatedand identified to President Cunningham, had told Cunningham that he nolonger had anything to do with the committee, this appears to be a logicalact.1:1Itshould be noted that the demand set forth in part that the"following points be negotiated with the grievance committee before noon,March 28, 1973." WESTMORELAND KITCHEN, INC.159argued that a union would require certain employees to bedesignated for certain work and thus cut down on jobdiversification.Cunningham and committeeman Ruffnerengaged in an argument over the idea of raises and the skillability of the employees to do different work. Cunninghamleft the room, in apparent anger, but returned shortly.During the discussion Cunningham also indicated that theRespondent would not abandon its incentive pay plan.Also in the discussion Cunningham related that he had ameeting that afternoon with potential investors, that suchpotential investors would not be interested in investing inthe Company if they knew that there were labor problems.During the discussion Cunningham also told the com-mitteethat he had been working on a wage program whichhe had expected to complete within the next 2 weeks. Alsoduring the discussion Cunningham told the committee ineffect that if they wanted to run the -plant, he would justpack up and leave, that they could have everything, that hedidn't have to take it.At the end of the meeting Cunningham said in effect that..now that this is over, we can put this to sleep." Errett toldPresidentCunningham in effect that he knew that theycouldn't put this to sleep since they hadn't come down to"put it to sleep," that they had come down to havesomething done about the problem. President Cunninghamremarked that he had heard of a planned walkout. Erretttold President Cunningham that there would not be awalkout if something was done about the problems, thatshe could not guarantee what the employees would do.Cunningham asked if this were a threat. Errett replied thatitwas not, that she was trying to warn him as to the waythe employees felt. President Cunningham told the com-mittee that, since this was over, they would have a meetingfor all of the employees at lunchtime.Contended Threat of RepnsalThe General Counsel contends in effect that Respon-dent.by Cunningham, on March 28, 1973, threatenedemployees with reprisals by Cummngham's remarks aboutnot being able to operate with a union. Considering thefacts set out above, the fact that Cunningham's remarksconcerning wages and not being able to operate with aunion were accompanied by an explanation and an offer toreveal the Company's books to the employees, I concludeand find that a threat of reprisal was not made. According-ly, it will be recommended that the allegation of conductviolative of Section 8(a)(1) in such regard be dismissed.TheGeneralCounsel also contends that PresidentCunningham's remarks, to the effect that if there werelabor problems at the plant, interested investors would notinvest,was violative of Section 8(a)(1) of the Act.Considering the facts, I am persuaded and conclude thatsuch remarks constitute an expression of opinion that didnot contain threats.Whetheror not investors invested intheplantwas a matter not within the control ofRespondent.Accordingly, I conclude and find thatRespondent, by Cunningham, did not violate Section8(a)(1) of the Act by his remarks that investors would notinvest if there were labor problems.Noon MeetingPresident Cunningham held a meeting for all employeesat noon on March 28,1973. At thismeeting,Cunninghamdiscussed the "list of demands"and indicated his positionas to the demands. In practical effect President Cunning-ham repeated the expressed positions that he had given tothe committee earlier. Included in Cunningham's remarkswere(1) his remarks concerning not being able to operatewith a union because the Union would designate whereemployees would work, (2) his remarks to the effect thatinvestorswould not be interested in investing in theCompany if there were labor problems, and (3) his remarksto the effect that if the committee wanted to run the plant,he would "pack up and leave."Alleged Violative ConductThe General Counsel contends that Respondent, byPresident Cunningham, made threats of reprisals by theabove-referred to remarks.For the same reasons set forthconcerning the same remarks made to the committeeearlier onMarch 28.1973, I conclude and find that suchremarks did not constitute Respondent's conduct violativeof Section 8(a)(I) of the Act.Afternoon MeetingPresident Cunningham called another meeting of hisemployees at 3 p.m. What occurred at this meeting isrevealed by the following credited excerpts from Miller'stestimony.A.Mr. Cunningham said that production had beenslowed down and that the employees were talkingamong themselves and grumbling and nobody wasgetting anything done, and he said that we wereholding a time bomb in our hands and he hoped thatwe were adult enough to handle it and not act likechildren and let the whole company blow up because ofthis, and that he was going to have a steak and beerparty for the employees, and that if anyone said it wasa bribe he was going to punch them in the mouth.Promise of BenefitThe General Counsel contends that the promise of asteak and beer party constituted a promise of benefit todeter employee support of the committee. The Respondentcontends in effect that the promise of a "steak and beer"partywas insignificant and was to help ease tensions andget better morale.Considering all of the facts,Iconclude and find thatRespondent's promise of a "steak and beer" party was apromise of benefit given in such a manner as to deteremployees from the exercise of their right to engage incollective activity.Whilesuch a benefitnormally wouldnot be deemed to have a significant effect, such a benefitunder the circumstances herein would clearly have asignificant effect.Thus,the overall facts reveal that theRespondent did not like and had so revealed to theemployees, the idea of a committee strongly asserting itsrights or position. Under the circumstances, the promise of 160DECISIONSOF NATIONALLABOR RELATIONS BOARDa steak and beer party revealed to employees that whatthey could obtain depended upon the good graces of theRespondent. It is also clear that this "steak and beer" partywas related to the current question of the committee andthe grievance. Accordingly, it is concluded and found thatRespondent's promise of a steak and beer party, timedwith the employee grievance and committee activity,constituted conduct violative of Section 8(a)(1) of the Act.observed by Errett doing such watching. President Cun-ningham also spoke to several of the employees to whomErrett had talked. There is no evidence that his discussionswith such employees adverted to his concern that she wastalking on company time about the committee.Surveillance and Creation of Impression ofSurveillanceForeman's MeetingLater,after the afternoon meeting with employees,President Cunningham held a meeting with his foremen.What occurred is revealed by the following creditedexcerpts from Reinshagen's testimony.A.He went over with the foremen the grievancesthat the committee had presented to him, and hepointed out the ones that he had agreed with and theonesthat, you know, he felt the plant could not goalong with, and he said that he had talked to a lawyerto find just what he could and could not do concerningthe committee. He said that he had talked-there wereinvestors at the time interested in putting money in theplant for expansion, and he said they had backed outbecause of the labor problems.5.Events of March 30, 1973On Friday, March 30, 1973, foreman Crosby spoke toErrett and told her to watch what she was doing. Whatoccurred is revealed by the following credited excerpt fromErrett's testimony. 14A.Yes. He sort of warned me or spoke to me aboutIshouldwatchwhat I was doing, because Mr.Cunningham was asking ' questions about my work,about what I was doing in various parts of the plant.6.Events ofApril 2, 1973Errett's job as an expediter necessitated that she travelthroughout most of the plant in order to get parts tocomplete her assigned tasks. DuringApril 2, 1973,Erretttraveled throughout the plant getting the parts referred toabove in connection with her work. During such traveling,Errett spoke to employees concerning the committee andgrievances.Some of the employees to whom Errett spokewere not employees that she would have had to talk to inconnection with her work as an expediter.President Cunningham was concerned that Errett mightbe talking to employees about the committee during herworking hours. President Cunningham,who had beenwatching Errett atworkduring the last several days,watched Errett as she moved about the plant and wasto 1 do not credit Cunningham's testimony to the effect that he toldforemanCrosbyto direct Errett to stay in the sanding departments. Theoverall facts reveal that President Cunningham watched Errett as she wentaround the plant on April2, 1973,that President Cunningham questionedemployees whom he saw Errett talking to as to what she had been talkingabout,and that President Cunningham did not reprimand Errett at suchtimes.If the instructions testified to had been given,a reprimand wouldhave been warranted. I do not credit foreman Crosby's testimony to theeffect that he was told by Cunningham to get Errett back in her ownThe General Counsel's complaint alleges in effect thatRespondent, by President Cunningham, created among itsemployees the impression that their activities on behalf ofthe committee were kept under surveillance. The GeneralCounsel's brief contends also that the facts as litigatedreveal that Respondent actually engaged in surveillance ofErrett's protected activities.Considering all of the facts, I am persuaded that apreponderanceof the evidence requires findings ascontended by the General Counsel. Thus,it isnoted thatthe Respondent's operation is that which can be describedas a small plant operation. Respondent has only 30 to 36employees. Thus, the facts reveal that both managementand employees know essentially what is transpiring.President Cunningham credibly testified to the effect thathe suspected that Errett was talking about the committeeduring working hours. I am persuaded and conclude andfind that the employees knew that Errett was talking aboutthe committee and grievances during working hours, andthat employees knew that President Cunningham waswatching her to see if she were talking about the committeeand grievances.Inote further that Respondent has no expressed writtenrule prohibiting union activity on companytime.Despitethis,Respondent's rule such as its rules relating to"horseplay and wasting time and violation of startingtime" reveal in a general way that Respondent expectedworking time to be for work.One must, however, consider Cunningham's actualconduct on April 2, 1973, relating to watching Errett atwork, to checking with employees as to what Errett hadbeen talking about, and his failure to reprimand Errett onsuch occasions when he ascertained that she had not beendiscussingessentialsofwork.Thus,when PresidentCunningham saw Errett speak to employee Overly andfound out from Overly that Errett had not been talking toOverly about essentials of work, President Cunninghamdid not follow up and reprimand Errett.15 The incidentrelating to Errett's conversation with Overly and PresidentCunningham's failure to reprimand Errett strongly revealsthat President Cunningham's motivation for surveillance ofErrettwas because of a discriminatory attitude towardErrett. According to Cunningham's credited testimony, it isclear that Errett had no need to speak to Overly within thepurview of her job. On the occasion Errett was talking todepartment, and that he told Errett that she was to stay in her owndeparrrneni,that she was not to expedite. Considering the logical consistencyof all the facts,IcreditErrett's testimony as indicated, and discreditCunningham's and Crosby's testimony contradictory of eachother, andinconsistent with that of Errett's.16 1 do not credit Cunningham's testimony to the effect that he"reprimanded" Overly. I am not persuaded that he would have reprimandedOverlyand not have also reprimanded Errett at the same time. WESTMORELAND KITCHEN, INC.Overly while he was using a saw in his work function.President Cunningham's failure to reprimand Errett onsuch occasion reveals that his interest in watching Errettwas not motivated by production or safety reasons butmerely because he suspected that she was engaged intalking about the committee or grievances.In sum, I conclude and find that Respondent's surveil-lance of Errett, by Cunningham, on April 2, 1973, wasdiscriminatorily motivated, had an inhibitory influence onErrett'sand others' engagement in union or protectedactivities, and was accomplished in a manner that createdthe impression among its employees that their union orprotected activities were under surveillance without legiti-mate cause. Such conduct is violative of Section 8(a)(1) ofthe Act. It is so concluded and found.i6During the day of April 2, 1973, there occurred otherevents that are intertwined with President Cunningham'ssurveillance of Errett. Thus, during the morning of April 2,1973, Cunningham greeted Errett in passing and receivedno reply. When Cunningham asked Errett to tell him whatwas the matter, Errett replied that she was upset. Aroundthis time President Cunningham told foreman Reinshagenthat if this attitude of Errett's persisted, he would have tofire her.During the morning, while Errett was operating a newsanding machine, Cunnmgham came to the machine andhad a conversation with her as is revealed by the followingcredited excerpts from Errett's testimony.A.Yes.He and Mr. McMann came into mydepartment while I was running the sanding machineand Mr. Cunningham asked me what my understand-ing of my job was, and I told him that I was-that itwas-I was head of the Sanding Department and I wassupposed to complete one job before he-before it wassent to the Finishing Department, which was Mr.Cunningham's plan he was putting into effect.When Errett reported to work on the morning of April 2(Monday), she found that there were approximately 160small sample boards to be sanded. After finishing orderedwork, Errett went to plant engineer DePalma and askedhim to show her how to use a new sanding machine.DePalma came to her department, showed Errett how toput the belts on the machine and left.Although there is some testimonial dispute, the overallfacts reveal that this new sanding machine had not beenused previously by Errett. It is also noted that the beltsused on this machine are sandpaper belts.During the morning of April 2. 1973, Errett used the newsanding machine. During Errett's operation of the new16CfAmerican Manufacturing Company, Inc196 NLRB 248,Caterpil-lar Tractor Co,113 \LRB 553,Miller's Discount Dept Stores,198 NLRBNo. 40itCunningham', and DePalma's testimony as to the events occurring onApril 2 1973, corroborated Frrett's testimony generally but differed in someessential degree Considering then testimony and the logical consistency ofall of the facts. f discredit their testimony to the extent that it differ, fromthe facts found Cunningham testified to the effect that he unqualifiedlytoldErrett to cca'e using the machine Considering the fact thatCunningham thereafter observed Errett using the machine and did notreprimand her on such occasion, I discredit his testimony to such effectDePalma's testimony on direct and cross-examination was contradictory ofitselfDePalna's testimony on direct examination was similar to that of161sanding machine, three sandpaper belts broke. Errett thenwent to see plant engineer DePalma and asked him tocome and look at the machine. Errett told DePalma thatshe was concerned with the way it was working, that thebeltswere breaking and throwing the boards against thewall, that she didn't think it was safe. Plant engineerDePalma told Errett that he would check it in a minute.When Errett returned to the sanding machine and wasstanding and looking at the machine, President Cunning-ham came to where she was. Cunningham asked Errett ineffect why she wasn't working. Errett related to PresidentCunningham the problem and the fact that she believed themachine unsafe. President Cunningham unplugged themachine and told Errett that if she thought the machinewas dangerous, she shouldn't operate the machine, that sheshould go into the next room and work.President Cunningham left and shortly thereafter plantengineer DePalma came to the sanding machine, plugged itin, used it, and told Errett in effect that there was nothingwrong with the machine, that if she did not want to run it,he would do the work for her later.17After plant engineer DePalma told Errett that there wasnothing wrong with the sanding machine, Errett used themachine until lunchtime, approximately half an hour.During such operations, one more belt was broken.After lunchtime Errett continued using the sandingmachine.During the afternoon President Cunninghamcontinued to watch Errett while she was working.18 Therewere several other belts broken during this time ofoperation.In addition to the foregoing, it is noted that neitherPresidentCunningham nor plant engineer DePalmathereafter spoke to Errett about her operation of themachine until 4 p.m. At such time plant engineer DePalmatoldErrett not to use the machine any longer, that amachine repairman had been called and was coming tolook at it the next day.The parties litigated (1) whether Errett, on April 2, 1973,intentionally damaged the sandpaper belts and (2) whetherRespondent, on April 2, 1973, believed that Errett hadintentionally damaged the belts.To an extent, all of the testimony of the witnesses tothese issues appears to be affected by rationalization by thewitnesses. I am persuaded that the evidence preponderatesfor a finding that Errett did not intentionally damage thesandpaper belts. Thus, I am not persuaded that Errettwould have approached both plant engineer DePalma andPresident Cunningham before noon about the breaking ofthe belts if she had been intentionally breaking the belts.Further, I am not persuaded that Errett would haveErrett's as to what he said to her about the fact that he would run themachine if she did not want to use it or felt it unsafe I am convinced thatthe remarks related to Errett concerned her opinion on whether the machinewas safe or not Similarly, I do not credit Cunningham's or DePalma'stestimony relating to instructions from Cunningham to DePalma to Errettnot to use the machine Considering the contradictions between Cunning-ham and DePalma's testimony andCope'stestimony,and the logicalconsistency of the facts, I discredit Cunningham and DePalma's testimonyinconsistentwith the facts foundisDuring the afternoon Frrett went to the restroom, was stopped byemployee Overly, and, as previously indicated, was observed by Cunning-ham while talking to ()verly 162DECISIONSOF NATIONALLABOR RELATIONS BOARDintentionally broken the belts when there was the accom-panying possibility of injury to herself.Ihave considered in connection with the foregoingfindings all of the evidence including Cope's testimony andthe belts in evidence. Cope's testimony may be said to beto the effect that Errett appeared to be intentionallycausing the ends of the board (to be sanded) to jab orpunch into the belts. The belts, in evidence, revealthemselves to have been broken in the same identical way.Iam persuaded that such belts reveal both (1) that theycould have been broken by a deliberate jab or punch and(2) that they could have been unintentionally broken bythe uneven application of pressure upon the board whenpressing the same against the belt for sanding. Thus,although Cope truthfully believed that what he saw was anintentional act by Errett designed to break the belt, whatCope saw was a board having uneven pressure applied tothe same.Cope credibly testified to the effect that he first toldPresident Cunningham of his observation in May 1973.Cunningham testified to the effect that Cope told him ofsuch observation on April 2, 1973. DePalma and Cunning-ham testified to the effect that he examined the belts onApril 2, 1973, and that DePalma expressed an opinion thatErrett had "abused" the belts.Considering the fact that neither DePalma nor PresidentCunningham reprimanded Errett on April 2, 1973, thatRespondent was awaiting a visit by the representative ofthe sanding machine company to check the machine, andthat President Cunningham discharged Errett on April 3,1973, before the representative of the sanding machinecompany had checked the machine, I do not believe norcreditCunningham's and DePalma's testimony to theeffect as set out. And considering the foregoing, I discreditCunningham's testimony to the effect that Cope expressedhis observation to him, on April 2, 1973, to the effect thatErrett was intentionally misusing the sander.In sum, I conclude and find (1) that Errett did notintentionally cause the sandpaper belts to break on April 2,1973, and (2) that Respondent did not believe that Erretthad intentionally caused the sandpaper belts to break onApril 2, 1973.President Cunningham had a meeting with the grievancecommittee at 4:30 p.m. on April 2, 1973. What occurred isrevealed by the following credited excerpts from Errett'stestimony.A.Yes. At the end of the day, at 4:30, we had agrievance committee meeting in the lunchroom, andthemeeting was pertaining to the wage and seniorityscaleMr. Cunningham was drawing up. It was a verbalmeeting, to let the committee know that he wasworking on it, and what he had come up with so far.Q.Did Mr. Cunningham ask the committee whatthey thought about the plan?A.Yes.He directed his question to me and Ianswered, "Well, I guess it's all right. I guess it's okay."It is further noted that Errett came to the 4:30 p.m.19Posted companyrulesrequired that employees, who were absent,report their absence between 8:30 and 9:00 a.m., that if they did not do so.they would be penalized as being tardy.grievance committee meeting with her fingers bandaged.Errett told President Cunningham in effect that she hadhurt her fingers using the sanding machine. PresidentCunningham had personnel manager Birt remove thebandages and examine Errett's fingers. Errett's fingersappeared red but were not cut.7.Events of April 3, 1973Errett did not report to work on April 3, 1973. Around9:45 a.m. Errett'smothermade a telephone call toRespondent's office to advise that Errett would beabsent.19 Errett's mother spoke to Personnel Manager Birt.What occurred thereafter is revealed by the followingcredited excerpts from Birt's testimony.Q.And did you relate to Mr. Cunningham thetelephone call?A.Yes.Q.And what did you say to Mr. Cunningham?A. I said that Victoria's mother was on the phonefirst.And he said, "Well, is Viki there?" And I askedher mother, and she said, "Yes, but she is in bed." AndIsaid, "Well, could you ask her to come to the phone?"And she did, she come to the phone, and while she wascoming to the phone I conversed with Mr. Cunning-ham.Q.A.What did you say to him?He asked mewhatoffense thiswas and whatwas on Viki's record, and I told him that it was not hersecond offense, that she had the written warningalready,THE WITNESS: She said-I meant that she hadreceived her second offense, written, which I hadalready given her written, and he said, "Well, now,yesterday she broke four or five plant rules whichwould be her third offense, and now she is reporting inlate, past the hours that are necessary, and you willdischarge her," which I did.Q.Did you discharge her?A.Yes.Q.What did she say?A.She asked me why, and I told her, I gave her therundown just like I have just given now, the reasonsthat she had received her oral warning, and hadreceived her written warning, and that yesterday shehad broken several company rules, and she said,"Which ones?" Mr. Cunningham gave me a copy of theplant rules with a mark beside each one that she hadbroken, I read them off to her on the phone at thattime, and I told her at this point that she was calling intoo late according to the rules and regulations, and thatIwould have to discharge her.IfindBirt'sand Cunningham's testimony as to this incident morecomplete and believable than Errett's and credit the facts as indicated anddiscredit Errett's testimony that the telephone call was made at 8:45 a.m. WESTMORELAND KITCHEN, INC.163The facts are clear that among the reasons advanced toErrett as cause for her discharge was (1) abusing company)roperty, (2)wasting company materials, and (3) not)beying orders. I do not credit the testimony to establish:hat other reasons, excepting for the question of calling in,ate,were told to Errett.The following excerpts from Respondent's plant rules arerelevant to the issues in this case.Westmoreland Kitchens, Inc.Plant RulesViolation of any rule in Group 2 below will result in thefollowing:First Offence-Oral WarningSecond Offence-Written WarningThird Offence-2 Days off without payFourth Offence-DischargeGroup 2Violation of Break TimeViolation of Starting or Lunch Break TimeFailure to Follow OrdersLeaving Work station or departmentHorse Play or wasting timeChanging job procedure or plant procedure withoutapprovalFailure to follow accepted safety procedureRefusingof overtime without doctor's excuse-Not toexceed 56 hours per weekAbsence from workFailure to follow drawingsWaste of companymaterialAbusing Company tool or equipmentPersonal phone calls (Emergency only allowed)Using Abusive or Profane language directed at anotherpersonSpitting on floor or in waste cansIt is also proper to note that Errett had received an oralreprimand and a written reprimand in late 1972 forviolations of rules in the group 2 of rules set out.The General Counsel adduced into evidence a copy ofthe plant rules which had checkmarks thereon previouslymade by President Cunningham as to the rules which heconsidered that Errett had violated.Cunningham testified with respect to the rules which heconsidered Errett to have broken. The relevant question iswhat violation of rules, if any, motivated Cunningham inhisdecision to discharge Errett. Considering Cunning-ham's testimony, I am persuaded that it was to the effectthat he (at the time of testifying) considered that Errett hadbroken certain specified rules. Cunningham's testimonyand the exhibit relating to plant rules reflect that at sometime prior to the trial he had checked the following rulesthat Errett had violated.Group 2Violation of Starting of Lunch Break TimeFailure to Follow OrdersLeaving Work station or departmentChanging job procedure or plant procedure withoutapprovalFailure to follow accepted safety procedureWaste of companymaterialInote further that the General Counsel adducedevidence relating to what President Cunningham toldforeman Reinshagen about rules and Reinshagen's conten-tion thatRespondent had not followed the rules indischarging Errett. It suffices to say that if the Respondentlawfully discharged Errett, such conversation would beconsistent thereto. It also suffices to say that if theRespondent discriminatorily discharged Errett, such con-versation would be consistent thereto. I find no value inresolving theissues inthis case from such testimony.Further, Reinshagen's testimony as to the events, exceptingto the extent set forth in the facts, is unreliable. Reinsha-gen, as a witness, impressed me as a witness, who wantedto testify truthfully but who was not one who could setforth the facts objectively. I am persuaded that histestimonywas largely conclusionary and merely hisopinion of what was said.Conclusion as to Errett's Discriminatory DischargeConsidering all of the foregoing, I am persuaded andconclude and find that the Respondent discriminatorilydischarged Errett on April 3, 1973, because of her unionand protected concerted activities.Errett was clearly the leader and outstanding advocate ofthe grievance committee. The facts are also clear thatdespite the fact that President Cunningham was willing toaccept the idea of a grievance committee, PresidentCunningham desired only a weak committee that wouldnot disagree with his own course of action. Respondent'sanimus was demonstrated by President Cunningham'sannoyance directed toward foreman Crosby when the ideaof the grievance committee was first mentioned. Respon-dent's animus was also demonstrated when PresidentCunningham revealed to employee Ruffner and the othersthat those who didn't like the incentive plan could leave,and when President Cunningham indicated that he couldpack up and leave if they wanted to run things. Further,Respondent's animus toward Errett is revealed by Presi-dent Cunningham's surveillance of Errett at work.Considering all of the foregoing and the asserted reasonsfor the discharge of Errett, I am persuaded that theasserted reasons, at the time, later, and at the trial, arepretextuous and rationalized reasons used to disguise therealreason,discriminatorymotivation againstErrettbecause of her union and protected concerted activity.President Cunningham's testimony in major effect revealedthat he was asserting reasons that he thought he could haveused and not the reasons that actually motivated thedischarge of Errett. The checking by President Cunning-ham, prior to the trial, of an asserted reason, to wit,violation of starting or lunch break time, is revealing thatthe asserted reasons were pretextuous. Thus, at the trial,President Cunningham testified to the effect that he was inerror in checking suchas a reason.The checking byPresidentCunningham, at a time prior to the trial, ofasserted reasons to the effect that Errett had violated rules 164DECISIONSOF NATIONALLABOR RELATIONS BOARDrelating to (1) changing job procedure or plant procedurewithout approval and (2) failure to follow acceptedprocedure is revealing of the use of pretextuous reasons.There is no evidence that Errett violated such rules, thatErrett was told of such alleged violations. and the overallfacts clearly reveal that such were not the basis for Errett'sdischarge. Further, it is revealing that pretextuous reasonswere used when one notes that at a time when PresidentCunningham allegedly was checking reasons for Errett'sdischarge, he omitted the reason of "abusing companytools or equipment" when this was what Errett was told atthe time of her discharge and when such was asserted asbeing a reason at the trial in this matter. As to the assertedreason that Errett violated a rule against leaving her workstation or department, the overall facts reveal that thisreason is a pretextuous reason. Thus, the overall factsreveal that Errett was an expediter, that her job requiredher to be in different parts of the plant, that Respondentknew that her job required her to be in different parts ofthe plants, and that Errett was not told that she should notcontinue her duties as an expediter. As to the assertedreason that Errett violated a rule regarding "abusing ofcompany tools or equipment," I am persuaded that suchreason is also pretextuous and a rationalized reason todisguise the discriminatory reason. Thus, the facts revealthat Errett did not intentionally break the sandpaper belts,that Respondent did not know what caused the belts tobreak at the time of Errett's discharge but was awaitinghaving the sanding machine checked by a representativefrom the sanding machine company.Further, in connection with all the foregoing, it is notedthat the Respondent did not reprimand or warn Errettabout such alleged infractions, that Respondent skipped anormal step in its disciplinary procedure, to wit, the givingof a 2 day suspension, and simply discharged Errett onApril 3, 1973, after learning that she had had an oral andwritten reprimand in the past. From all of this, I ampersuaded that President Cunningham was not aware onApril 2, 1973, that Errett had had an oral and a writtenreprimand and was close to vulnerability for discharge.When President Cunningham so learned on April 3, 1973, 1am persuaded that President Cunningham, because ofdiscriminatorymotivation against Errett, decided to usethe reasons asserted as a pretext to discharge Errett20 Insum, Iconclude and find that the preponderance of thefacts reveals that Respondent discrinunatorily dischargedErrett on April 3, 1973, because of her union or protectedconcerted activities21 Such conduct is violative of Section8(a)(3) and (1) of the Act.IV. UHF EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,20Even weic I to believe that President Cunningham suspected thatErrett had intentionally damaged the sandpaper belts.1wouldbe persuadedthat the dominant motivation was to get rid of Errett for discriminatoryreasonsRespondent's surveillance of Errett's work because he believed shewas talking about committee work throughout the plant coupled with theabove, occurring in connection with the Respondent'soperations described to section I, above, have a close,intimate,and substantial relationship to trade,traffic, andcommerce among the several States and tend to lead tolabor disputes, burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Ithaving been found that the Respondent dischargedVictoriaBobnar Errett in violation of Section 8(a)(3) and(1) of the Act, the recommended Order will provide thatRespondent offer her reinstatement to her job, and makeher whole for loss of earnings within the meaning and inaccord with the Board's decisions in F. W.WoolworthCompany.90 NLRB 289: IsisPlumbing & Heating Co.,138NLRB 716, except as specifically modified by the wordingof such recommended Order.Because of the character of the unfair labor practicesherein found, the recommended Order will provide that theRespondent cease and desist from in any other mannerinterfering with, restraining, and coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Westmoreland Kitchen, Inc., the Respondent, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Grievance Committee (Westmoreland Kitchen,Inc.), is,and has been at all times material herein,a labororganization within the meaning of Section 2(5) of the Act.3.By discharging Victoria Bobnar Errett, Respondenthas discouraged membership in a labor organization bydiscriminating in regard to tenure of employment, therebyengaging in unfair labor practices in violation of Section8(a)(3) and (1) of the Act.4.By the foregoing and by interfering with, restraining,and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act, Respondent engaged inunfair labor practices proscribed by Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]pretextuously asserted reason that she violated a rule against leaving workstation or department so reveals!1As thefacts in this case reveal,the grievance committee was a labororganization within the meaning ofthe Act.